Citation Nr: 1242341	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-26 179	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include an adjustment disorder, depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing at the RO.  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Board notes that the Veteran has been diagnosed with adjustment disorder and PTSD, in addition to other psychiatric disorders.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized that issue as set forth above.


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran seeks service connection for a psychiatric disorder.  The Veteran has essentially testified that while he served as an Air Force medic in Taiwan during the Vietnam War, he provided care and assistance to wounded soldiers which included many stressful situations that he contends caused his depression and anxiety and which caused him to use drugs and alcohol as a means of treating his psychiatric symptoms.  In statements and at a hearing, the Veteran also asserted that his mental health problems are due to being the target of racial discrimination in service.  Specifically, he reported that while in service he participated in a peaceful demonstration against racial discrimination, which lead to his eventual separation from service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2012).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2012); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

The Veteran's service treatment records do not contain any complaints, finding or diagnosis of psychiatric disorder.  On separation from service in October 1970, the Veteran denied any mental health complaints.  

The service records include the Veteran's DD 214 which shows that the Veteran served 7 months and 9 days overseas where he served as a medical service specialist.  He was discharged "under honorable conditions."  The Veteran's service personnel records show numerous instances of disciplinary problems, which resulted in reduction in rank and an Article 15 for being disrespectful to a superior noncommissioned officer.  It was noted that the Veteran had been counseled on his behavior, his refusal to maintain minimum standards of military appearance, and his failure to attend scheduled classes.  He had failed to respond, thus demonstrating that he was not an appropriate candidate for probation and rehabilitation.  It was recommended that the Veteran be discharged from service due to his defective and apathetic attitude.  A general discharge was recommended.   

With regards to the Veteran's alleged participation in a peaceful demonstration against racial discrimination, a 1978 Air Force Discharge Review Board Rationale report determined that the record contained no evidence showing that the Veteran participated in any racial demonstration or riot.  Rather the record showed an almost classic case of bad attitude, poor work and attendance habits, and a strong desire on the part of the Veteran to terminate his enlistment.  Accordingly, the Board concluded that a change in the type or nature of the Veteran's discharge was not warranted and his application was denied.  

After service, VA treatment records in 2002, noted a history of drug use since he was 14 years old.  He became a daily user at the age of 19.  He was diagnosed with substance induced mood disorder, along with alcohol and cocaine dependence, with physiological dependence, rule out adjustment disorder.  Identified stressors were problems with primary support group and housing problems.  A clinical treatment note in September 2002, shows that the Veteran was evaluated for symptoms of depression.  He reported a 30 year history of polysubstance dependence, in remission.  The diagnosis was adjustment disorder, depressed, and polysubstance dependence in remission.  Stressors identified were marital discord, chronic pain and chronic health problems.  In May 2003, a clinician recorded a diagnosis of substance induced mood disorder, along with alcohol and cocaine dependence, with physiological dependence.  In November 2004, the Veteran was noted to be experiencing relational problems.  He was diagnosed with adjustment disorder with depression.  The Veteran was diagnosed in a May 2008 VA psychiatric assessment with an adjustment disorder, depressed mood, resolved.  In October 2011, the Veteran reported that he was discharged from service as a result of racial discrimination.  He was diagnosed with depressive disorder, not otherwise specified. 

Private treatment records in July 2010, show that the Veteran was evaluated by a clinician who diagnosed him with PTSD.  The Veteran reported being a Vietnam Veteran suffering from flashbacks, nightmares and severe depression and anxiety.  He endorsed crying episodes and isolation.  The clinician noted trauma in Vietnam where he served as a medic taking care of very severely injured soldiers.  

At the April 2011 personal hearing, the Veteran testified that his term of service was cut short in-part due to his inability to deal with the stress of his assigned duties.  Specifically, he stated that he participated in a peaceful demonstration.  He was then approached by the FBI who proposed that he become a spokesman to convey the message that the U.S. Government was trying to improve circumstances of service for African Americans in the military.  Reportedly he did not comply with the request because he feared for his life.  Given his refusal to cooperate, the Air Force, along with the FBI, essentially fabricated a case against him accusing him of having mental health problems and calling him a "savage," which resulted in his early discharge.  The Veteran also testified that he used drugs and alcohol after his discharge as a way of treating the psychiatric symptoms he experienced as a result of his active duty service.  

On VA examination in August 2012, the Veteran reported having consumed alcohol once prior to service, and denied using drugs until service.  The Veteran noted that his 2 sisters and 2 daughters abused alcohol, and his 4 sons had drug related problems.  The examiner noted that the Veteran's treatment records contained numerous psychiatric assessments, to include depression, polysubstance dependence, and adjustment disorder, associated with situational stressors, to include financial problems, periodic homelessness, conflicts with other family members, his spouse's medical condition, the Veteran's own medical problems, and ongoing alcohol and drug use.  Following an examination of the Veteran and a discussion of the evidence in the claims file, the examiner diagnosed depressive disorder, not otherwise specified, and alcohol and cocaine dependence, in remission, per history.  The examiner opined that the Veteran's mental health disorder was less likely than not incurred in or caused by military service.  The examiner explained that the Veteran's service records contained no evidence of treatment for a mental health disorder.  The examiner noted that the Veteran's reported history of substance abuse was inconsistent with the evidence of record, to include the Veteran's previous reports of drug and alcohol consumption prior to service.  While post-service treatment records documented numerous psychiatric assessments, to include depression, the Veteran's depression was associated with situational stressors, to include financial problems, periodic homelessness, conflicts with other family members, his spouse's medical condition, the Veteran's own medical problems, and ongoing alcohol and drug use.  The examiner indicated that although the long term effects of substance abuse were not known, it was highly likely that the Veteran's long term drug and alcohol abuse had the additional complication of negatively impacting his mood and behavior.  The examiner also found a strong suggestion of genetic vulnerability to substance abuse.  

The examiner also noted that in July 2010, a health care professional diagnosed PTSD based on the Veteran's reports of flashbacks, nightmares, and severe depression and anxiety.  It was noted that treatment records failed to show complaints of flashbacks or nightmares.  The examiner indicated that the post-service treatment records documented that the Veteran was attacked by dogs in 1999, as well as serious injuries incurred in a motor vehicle accident in October 2004.  It was unknown to what degree these incidents contributed to the vetran's reported PTSD symptoms.  In any event, the examiner noted that the clinician, who diagnosed PTSD in July 2010, did not appear to have conducted a structured interview, and did not administer any symptom validity testing, such as the MMPI-2.  Additionally, there was no evidence that the clinician reviewed the Veteran's claims file, nor was there any indication that protocols required for a diagnosis of PTSD were followed in reaching diagnostic conclusions.  

The Veteran's service treatment records do not contain any complaints, finding or diagnosis of psychiatric disorder.  On separation from service in October 1970, the Veteran denied any mental health complaints.  On examination, he was not noted to have any psychiatric disorder.  An acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory and his contentions have changed frequently during the course of his claim.  Furthermore, the credibility of his subjective history has been questioned by the VA examiner.

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection must be denied.  38 C.F.R. §§ 3.307, 3.309 (2012).

The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

Moreover, the Veteran's statements have been internally inconsistent and inconsistent with the other evidence of record.  The post-service treatment records contain contradictory reports regarding the Veteran's psychiatric symptoms, as well as drug and alcohol use history prior to and after service.  In this regard, although private treatment records in July 2010 contained complaints of flashbacks, nightmares and severe depression and anxiety, associated with service in Vietnam, as noted by the VA examiner in August 2012, the earlier post-service medical records noted no such complaints.  While on VA examination the Veteran denied any drug use prior to service, VA treatment records in 2002 documented a history of drug use since he was 14 years old, becoming a daily user at the age of 19.  With regards to the Veteran's reports regarding the circumstances of his service, and his claimed inability to cope with stress, the service treatment records failed to show any mental health problems nor do the records corroborate the Veteran's reports of racial discrimination.  To the extent he alleged participation in a peaceful demonstration against racial discrimination, a 1978 Air Force Discharge Review Board Rationale report determined that the record contained no evidence showing that the Veteran participated in any racial demonstration or riot.  Rather the record showed an almost classic case of bad attitude, poor work and attendance habits, and a strong desire on the part of the Veteran to terminate his enlistment.  Additionally, there is no documentation that the Veteran was asked by the Air Force or the FBI to become a spokesman for the U.S. government in any capacity.  Rather, the service personnel file shows that the Veteran's 7 months of service were characterized by 
numerous instances of disciplinary problems, which resulted in reduction in rank and an Article 15 for being disrespectful to a superior noncommissioned officer.  It was noted that the Veteran had been counseled on his behavior, his refusal to maintain minimum standards of military appearance, and his failure to attend scheduled classes.  The Board finds the service records competent, credible and highly probative evidence which results in a finding that the reported stressor did not occur.     

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Moreover, at the time of separation, the Veteran affirmatively denied psychiatric symptomatology and the examination findings were normal.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2012).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2012).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of PTSD in July 2010, the clinician who diagnosed PTSD did not discuss the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2012).  Significantly, following an examination of the Veteran and a review of the medical evidence, the VA examiner in August 2012 did not diagnose PTSD.  The examiner also noted that the health care professional who diagnosed PTSD did not appear to have conducted a structured interview, did not administer any symptom validity testing, such as the MMPI-2, there was no evidence that the clinician reviewed the Veteran's claims file, nor was there any indication that protocols required for a diagnosis of PTSD were followed in reaching diagnostic conclusions.  Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity and the Veteran did not serve in combat.  In sum, the Board finds that the VA examiner's opinion, which finds that the Veteran does not have PTSD, outweighs the private opinion.  The VA examiner's opinion is entitled to great probative weight as it is based on a review of the history, a mental status examination and as a complete rationale was provided for the opinion such that the Board can render an informed determination.   

As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment and diagnoses, to include adjustment disorder and depressive disorder.  Those disabilities were diagnoses after the Veteran's separation from service.  The determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is no competent medical evidence that supports the claim.  38 C.F.R. § 3.303(d) (2012).  None of the Veteran's medical providers have related a psychiatric disorder, other than PTSD, to his reported stressors or to any other aspect of his military service.  The Veteran's symptoms of mental health disorders have been associated with situational stressors, to include financial problems, periodic homelessness, conflicts with other family members, his spouse's medical condition, the Veteran's own medical problems, and ongoing alcohol and drug use.  Moreover the VA examiner in August 2012, following an examination of the Veteran and detailed discussion of the evidence in the claims file, diagnosed depressive disorder, not otherwise specified, and alcohol and cocaine dependence, in remission, per history, and opined that the Veteran's mental health disorder was less likely than not incurred in or caused by military service.  The examiner explained that the Veteran's service records contained no evidence of treatment for a mental health disorder.  Rather, the Veteran's psychiatric symptomatology was most likely associated to long term polysubtance abuse.  In this regard, the examiner explained that although the long term effects of substance abuse were not known, it was highly likely that the Veteran's long term drug and alcohol abuse had the additional complication of negatively impacting his mood and behavior.  The examiner also found a strong suggestion of genetic vulnerability to substance abuse.  In addition, the Board finds that an additional examination to seek a relationship between disorders, other than PTSD and depressive disorder, and service is not warranted because the Veteran's allegation of a connection between those disorders and service is not credible because of the inconsistency of his allegations.  38 C.F.R. § 3.159 (2012). 

As for a diagnosis of substance abuse or drug related problems, to include substance induced mood disorder, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2012).  The Board finds that a grant of service connection is precluded for the Veteran's abuse of alcohol and drugs.  

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service or due to fear of a hostile military or terrorist act, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and obtained information concerning the Veteran's contentions.  Following the hearing, the case was remanded in order to obtain service personnel records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In addition, the remand directives were accomplished.  Accordingly, there has been substantial compliance with the Board's remand.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder to include an adjustment disorder, depressive disorder and posttraumatic stress disorder, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


